department of the treasury internal_revenue_service washington d c uilc number release date memorandum for date cc dom fs corp senior attorney from gerald b fleming acting special counsel corporate cc dom fs corp subject lease_stripping the facts are as laid out in the proposed rar the report the analysis described below is stated in general terms that is it is generally applicable to lease_stripping transactions however not all arguments are applicable to all lease_stripping transactions because of the short deadline and informal nature of the request the analysis is not applied to the specific facts of the case consequently we are not stating conclusions or making recommendations if you wish further assistance please submit a formal request for field_service_advice legend x law and analysis step transaction issue the step_transaction_doctrine is a rule_of substance over form that treats a series of formally separate but related steps as a single transaction if the steps are in substance integrated interdependent and focused towards a particular result 88_tc_1415 the step_transaction_doctrine as described above allows the service to argue that certain economically meaningless steps of a transaction can be collapsed or ignored thus the issue is whether the step_transaction_doctrine can be applied in this case to eliminate economically meaningless steps case development hazards and other considerations law and analysis sec_269 issue sec_269 authorizes the service to disallow any deduction or other allowance if any person or persons directly or indirectly acquire control of a corporation or any corporation acquires property from an unrelated corporation in a transaction in which the basis of the property carries over and in either case the principal purpose for the acquisition is to evade or avoid federal_income_tax by securing the benefit of a deduction or other allowance that such person or corporation would not otherwise enjoy in this case it does not appear that the parties acquired control of x in the transaction because it appears that tp already controlled x in that case sec_269 would not apply however we do not have any information when tp first acquired x if tp formed x shortly before the transaction and x conducted no business until this transaction the service may be able to argue that the formation of and the transfer of the property to x should be integrated in that case tp and trust would be treated as having acquired x by formation as part of the transaction we note that the acquisition requirement of sec_269 may be met even if the target_corporation was newly incorporated by the taxpayer in a tax-free_exchange under sec_351 see 405_f2d_673 2d cir in addition x acquired property from a_trust not a corporation therefore sec_269 does not apply to this case law and analysis sec_351 issue note the following analysis applies only if x is claiming depreciation_deductions generally sec_351 provides that investors do not recognize gain_or_loss if they transfer property to a corporation solely in exchange for its stock and if the transferors as a group are in control of the transferee corporation immediately_after_the_exchange for purposes of sec_351 control is defined as ownership of percent of the total combined voting power of all classes entitled to vote and percent of the total number of shares of all other classes of stock of the transferee corporation sec_351 and sec_368 the ownership interests of all transferors participating in a single transaction are aggregated to determine whether the control test is met subject_to certain limitations to determine control a group of transferors may include all of the transferee stock owned by each transferor participating in the transaction not just the shares the transferors receive in the current transaction if sec_351 applies to an exchange under sec_362 the transferee corporation takes the same basis in the assets it received from the transferor as the transferor had in such assets increased by the amount of gain if any recognized to the transferor the facts as stated indicate that trust's basis in the transferred assets exceeded the liabilities assumed see sec_357 thus if sec_351 applies to the transfer of the ownership and leasehold interests to x it appears x will take the same basis in such interest as the transferors had consequently sec_351 will not prevent x from deducting the amounts claimed as depreciation on the other hand if sec_351 does not apply the transfer of the ownership and leasehold interests to x is a taxable_exchange under sec_1001 x still recognizes no gain_or_loss on the transaction under sec_1032 however x determines the basis of the property it receives under sec_1012 under sec_1_1012-1 x takes a basis in the ownership and leasehold interests equal to the fair_market_value of the stock x distributes in the exchange the service could argue that the transfer of the ownership and leasehold interests to x does not qualify under sec_351 because such transfer lacks a business_purpose courts have hinted at the concept of a business_purpose requirement in sec_351 repeatedly opinions discussing other sec_351 issues often indicate that the taxpayer had a valid business_purpose for the transaction in question see 490_f2d_1172 3d cir cert_denied 419_us_826 714_f2d_977 9th cir perhaps the most thorough judicial exploration of the business_purpose doctrine in sec_351 is in 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir in caruth the court explains that sec_351 is tied very closely to the reorganization provisions and reasons that the doctrines applicable there are equally valid for capital contributions under caruth the business_purpose requirement for sec_351 transactions appears to be the same as the business_purpose requirement for acquisitive reorganizations generally sec_351 will apply to a transaction if the taxpayer has a valid business_purpose for the transaction other than tax savings see 714_f2d_977 9th cir revrul_60_331 1960_2_cb_189 case development hazards and other considerations law and analysis sec_482 issue generally in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests sec_482 to the extent that it can be shown that a transaction was carried out pursuant to a common design intended to effect an arbitrary shifting_of_income and deductions the participants in the common design may be treated for purposes of the transaction as controlled by the same interests for the purposes of sec_482 accordingly in the lease_stripping context sec_482 may be applied to prevent the arbitrary separation of deductions steered to the entity subject_to the u s ’s taxing jurisdiction from the income associated with those deductions steered to an entity exempt from the u s ’s taxing jurisdiction a sec_482 -- generally sec_482 provides the following in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations emphasis added thus in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests as there is no common ownership among the participants to the transaction other than tp's ownership of x the primary question under sec_482 becomes whether any of the participants particularly trust are controlled by the same interests b legal standard for control the sec_482 regulations define control to include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised sec_1_482-1 1968_1_cb_218 sec_1_482-1t 1993_1_cb_90 sec_1_482-1 1994_2_cb_93 see also 1_bta_624 acq 1925_1_cb_2 c ontrol not arising or flowing from legally enforceable means may be just as effective in evading taxation as if found on the most formal and readily enforceable legal instrument the regulations also state that i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue id accord 42_tc_114 aff'd 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff'd 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 372_f2d_415 4th cir aff'g tcmemo_1966_015 cert_denied 389_us_841 moreover the regulations provide that a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 see 598_f2d_1382 5th cir rev'g a f t r 2d ria n d tex holding that based on sec_1_482-1 the service properly argued that proof of income_shifting between two corporations establishes a presumption of common_control accord 294_f2d_82 5th cir aff’g 32_tc_390 acq 1959_2_cb_4 referring to reg sec_29 the and regulations also contain this presumption and add that control may exist as a result of the actions of two or more taxpayers acting in concert with a common goal or purpose sec_1_482-1t sec_1_482-1 accord dhl corp v commissioner tcmemo_1998_461 w hen the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled in determining whether the control requirement under the regulations is satisfied thus under the regulations joint legal ownership or overlapping ownership is not required for unrelated corporations to come within the purview of sec_482 if income_or_deduction shifting is present or if there is common goal to shift income or deductions but see 5_tc_558 acq c b acq withdrawn and substituted for nonacq revrul_65_142 1965_1_cb_223 54_tc_912 rev'd in relevant part 453_f2d_1144 2d cir cert_denied 407_us_934 reh'g denied 409_us_899 nonacq 1975_2_cb_3 nonacquiescence relates to the tax_court opinion only as the second circuit adopted an interpretation of control that is consistent with and sec_482 regulations where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service's burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic tile co pincite we believe that this burden is met by the stripping of income from the leases to trust an entity that is exempt from u s tax and the reporting of the deductions relating to that income by x see notice_95_53 1995_2_cb_334 t he parties to a stripping transaction are controlled by the same interests because among other factors they act in concert with a common goal of arbitrarily shifting income and deductions between a transferor and a transferee c legal standard for same interests if control is found to exist the service may allocate income and deductions among members of the controlled_group sec_1_482-1 sec_1_482-1t sec_1_482-1 a controlled_group or controlled_taxpayer is defined to mean the entities owned or controlled by the same interests and includes the taxpayer that owns or controls other taxpayers sec_1_482-1 sec_1_482-1t sec_1_482-1 unlike the term control the phrase same interests is not defined in the sec_482 regulations case law as well as the legislative_history of sec_482 provide guidance however sec_482 was enacted to prevent the artificial shifting_of_income between controlled taxpayers to avoid federal taxes and thereby milk a taxable entity ie placing deductions in one entity and income related to those deductions in another entity 598_f2d_1375 5th cir citing h_rep_no 70th cong 1st sess c b part s rep no 70th cong 1st sess c b part see also h_rep_no and s rep no 67th cong 1st sess in using the term same interests congress intended to include more than the same persons or the same individuals brittingham f 2d pincite 366_f2d_890 5th cir aff’g 43_tc_540 cert_denied 386_us_1016 2_bta_229 see also lxi-part cong rec statement of sen king referring to the same forces controlling a number of corporations different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute south texas rice warehouse f 2d pincite see also brittingham f 2d pincite citing ach t c pincite the phrase same interests should not be narrowly construed to frustrate the intent of sec_482 rishell phonograph b t a pincite if the same interests was intended to mean only the same persons it would have been easy for congress by using the latter term to have avoided all ambiguity accord grenada indus supra thus it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different entities to constitute the same interests indeed this definition of same interests is identical to the definition of control and the presumption relating thereto in the regulations and case law consequently if there is a common design for shifting income or deductions then the requirements for control and same interests will be met d control by the same interests in the transaction common plan theory based on the facts as presented we believe the parties to the transaction likely acted pursuant to a common plan to shift income and deductions in a manner that was beneficial to each participant in the transaction the field should obtain more information on the manner in which each participant expected to be compensated for participating in the transaction further based on the close proximity in time between the various steps and the peculiarly circular cash flows between the parties to the transaction we believe it is likely that each of the parties to the transaction acted pursuant to a common plan to effect the lease_strip below in the last section of this memorandum we suggest types of information that should be developed in order to bolster the application of the common-plan theory alternative control theory -- ability to direct the actions the district may wish to establish control among the participants under an alternative theory that does not rely on evidence of a common plan specifically if it can be shown that certain participants had the ability to direct the actions of other participants control may be found to exist see hall supra t c pincite an arbitrary shifting_of_income coupled with the ability to direct the actions of an entity establishes control for the purposes of sec_482 whether or not ownership exists various facts may aid the service in establishing control under such a theory the fact that a certain entities were shell entities b certain individuals had no experience in the leasing business and relied on other participants to craft their role in the transaction and c other participants in the transaction could direct the actions of other participants -- either by legally enforceable means or by virtue of overlapping employees or officers we ask that the district develop facts accordingly e sec_482's application to the transaction -- in general generally we have considered applying sec_482 to lease_stripping transactions under three alternative analyses the application of these three analyses to a lease_stripping transaction however does not preclude the application of other theories such as the sham and step-transaction doctrines to the transaction the sec_482 analyses should be applied in conjunction with these other theories because sec_482 applies whether or not a transaction is a sham or otherwise colorable where a transaction is merely a device to shift income or deductions sec_1_482-1 sec_1_482-1t sec_1_482-1 88_tc_252 economic_substance sec_482 overlaps with the case law relating to economic_substance and sham doctrines by allowing the service in certain instances to disregard contractual terms and agreements and to recharacterize a transaction see sec_1_482-2t a ii b -2t a sec_1_482-1 - d ii c ex -1 f ii -2 a ii b -2 a -4 f ii a see also b forman supra f 2d pincite and medieval attractions n v v commissioner tcmemo_1996_455 ria applying the sec_482 regulations to analyze the economic_substance of intercompany contracts however the sec_482 regulations expand upon case law principles and provide additional guidance in specific areas specifically the regulations provide the following the contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance great weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction sec_1_482-1 sec_1_482-1t thus sec_482 provides an alternative approach to challenging the transaction by providing additional criteria under which to apply the economic_substance and sham inquiries to the parties' conduct and not restricting the service's allocation authority to instances of colorable or sham transactions see g d searle t c pincite we note that in the context of the transaction and similar tax-shelter transactions this allocation authority would exist only where there is a common tax_avoidance scheme among the participants to arbitrarily shift income and or deductions note the prior sentence does not apply to the alternative theory discussed above for establishing control the ability to direct the actions of certain participants under the first sec_482 analysis the economic_substance of a transaction subject_to sec_482 is analyzed by focusing on the parties' actual conduct the economic risks purportedly transferred and whether from a business perspective the transaction makes objective business sense or under the language of some cases would have been entered into by a hard-headed business person see sec_1_482-1 sec_1_482-1t sec_1_482-1 where the economic_substance of a transaction is inconsistent with the parties' purported characterization the service may disregard the contractual terms underlying the transaction and treat the transaction consistent with its economic_substance this treatment may result in a denial of deductions arising from the transaction at issue see eg b forman supra f 2d pincite medieval attractions supra pincite royalty payments lacked economic_substance under sec_482 because the foreign_payee was not the creator or developer of nor in substance had the ability to transfer intangibles considering whether the participants' conduct was consistent with the transaction's putative substance relevant factors include inter alia whether for state law purposes the registrations of the security interests of the third-party creditors were changed to reflect the sale-lease back transactions whether trust and other entities claimed deductions eg for interest or depreciation expenses for the period they held title to the equipment whether trust claimed rent deductions for the period it was a lessee of the equipment whether the third-party leases permitted the sale of the equipment without the prior consent of the lessees and whether such consent was obtained and whether dividends on preferred_stock issued to trust by x were ever paid assuming the subscription agreement provided for such dividends we suggest other items of factual development in the last section of this memorandum in comparing the consistency of the parties’ conduct to their characterization of the transaction sec_482’s role in nonrecognition transactions the second sec_482 analysis that may be applied to the transaction relates to its role in nonrecognition transactions such as sec_351 transactions specifically sec_482 may apply in nonrecognition transactions to prevent the avoidance of taxes or clearly reflect income for example sec_482 may allocate income and deductions attributable to an entity's disposition of built-in-loss and gain property which it acquired in a nonrecognition_transaction to the contributing shareholder or partner see sec_1_482-1 sec_1_482-1t sec_1_482-1 137_f2d_600 3d cir aff'g 46_bta_562 cert_denied 320_us_794 643_f2d_747 cl_ct on remand cl_ct aff'd without opinion 732_f2d_168 fed cir 556_f2d_889 8th cir aff'g a f t r 2d d minn 811_f2d_543 10th cir aff'g 82_tc_830 80_tc_34 aff'd in relevant part 756_f2d_1430 9th cir cert_denied 474_us_1055 see also 84_tc_996 aff'd in part rev'd in part 856_f2d_855 7th cir restricting sec_482's application to nonrecognition transactions in cases of tax_avoidance the above analysis relating to the re-allocation to the contributing shareholder of the deduction attributable to an entity's disposition of built-in-loss property may also be applied to re-allocate to the contributing shareholder the entity's depreciation_deductions on built-in_loss_property to the extent those deductions are attributable to the portion of the property's basis in excess of the property's fair_market_value at the time of the contribution by analogy see the flush language of sec_382 concerning the treatment of depreciation_deductions attributable to built-in losses because there appears to have been a tax- avoidance purpose underlying the transaction including the sec_351 transaction between tp trust and x the depreciation_deductions to the extent attributable to built-in losses may be allocated to trust a pass-through entity not subject_to the u s tax furthermore in the lease_stripping context this analysis applies by likening the contribution in a nonrecognition_transaction of the obligation to pay rent after the income has been stripped-off to a contribution of built-in-loss property this is because the stripping off of income combined with the continuing obligation to pay rent creates continuing tax deductions losses this is in spite of the fact that the transferee in the nonrecognition_transaction will pay little if any out-of-pocket cash this is attributable to the fact that the cash inflows consisting largely of tax- free principal will offset the deductible outflows for rent accordingly if a tax_avoidance motive is present which is often the case in lease_stripping transactions it is appropriate to allocate the built-in_loss to the tax-exempt contributing shareholder and prevent the evasion of taxes by the investor based on the facts provided the net effect of trust’s transfer to x of equipment that was subject_to pre-existing debt and from which the right to future taxable streams of rental income had been sold is akin to a contribution of built-in_loss_property by trust to x this is due to x’s ability to take substantial tax deductions eg for the deemed rental payments and possibly other expenses related to the equipment without making actual cash disbursements because there appears to have been a tax-avoidance purpose underlying the transaction including the sec_351 transaction between tp trust and x the deductions may be allocated to trust a pass-through entity not subject_to the u s tax clear_reflection_of_income prevention of the evasion of taxes the third theory under which a lease_stripping transaction may be analyzed under sec_482 relates to the service's ability to allocate income and deductions in order to clearly reflect income and or prevent the evasion of taxes sec_482 sec_1_482-1 sec_1_482-1t sec_1_482-1 this analysis and the case law affirming the service's exercise of this allocation authority is not based upon an economic-substance analysis rather it focuses on the distortions in taxable_income caused by the separation of income from deductions see 198_f2d_214 2d cir rev'g 16_tc_882 cert_denied 344_us_874 305_f2d_681 9th cir as stated in notice_95_53 the separation of income from deductions in lease_stripping transactions does not clearly reflect income particularly where they are achieved through a transaction structured to evade taxes lease_stripping transactions are often effected by a creating an artificial separation of the rental income from the associated deductions by accelerating the rental income in the hands of an entity not subject_to the u s 's taxing jurisdiction and b by placing the deductions associated with the rental income in an entity subject_to u s tax see notice_95_53 in such an instance the service may prevent this artificial shifting_of_income and deductions by allocating the rental deductions from the u s taxpayer to the tax-exempt_entity or allocating the rental income from tax- exempt entity to the u s taxpayer see eg 372_f2d_415 4th cir aff'g tcmemo_1966_015 cert_denied 389_us_841 361_f2d_607 4th cir aff'g sub nom 240_fsupp_378 e d n c 198_f2d_214 2d cir rev’g 16_tc_882 cert_denied 344_us_874 305_f2d_681 9th cir 196_f2d_1006 2d cir cert_denied 344_us_835 accordingly it may be appropriate to either allocate x’s deductions to trust during the period trust owned stock of x or allocate income to x in proportion to the period x owned the interest in the equipment and leases if such is the case such an allocation would match the income and the deductions associated with the income and thereby constitute a clearer reflection of income than that which is represented by the transaction concomitantly the evasion of taxes would be prevented case development hazards and other considerations -14-
